EXHIBIT 10.02
FIRST AMENDMENT TO TERM LOAN AGREEMENT
     THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), is made and
entered into as of December 23, 2009, by and among MARTIN MARIETTA MATERIALS,
INC., a North Carolina corporation (the “Borrower”), the several banks and other
financial institutions from time to time party hereto (collectively, the
“Lenders”) and SUNTRUST BANK, in its capacity as Administrative Agent for the
Lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to a certain Term Loan Agreement, dated as of April 23, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower;
     WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
     1. Amendment. Section 5.09 of the Credit Agreement is hereby amended by
replacing the first paragraph of such Section in its entirety with the
following:
     The Leverage Ratio shall not exceed (i) 3.25 to 1.00 as of the end of any
fiscal quarter ending on or prior to September 30, 2009, (ii) 3.75 to 1.00 as of
December 31, 2009 or March 31, 2010 and (iii) 3.50 to 1.00 as of the end of any
fiscal quarter ending on or after June 30, 2010; provided that if
(i) Consolidated Debt has increased in connection with a Specified Acquisition,
(ii) as a consequence of such Specified Acquisition, the rating of long-term
unsecured debt of the Borrower has not been suspended, withdrawn or fallen below
BBB by Standard & Poor’s (a division of The McGraw-Hill Companies, Inc.) or Baa2
by Moody’s Investors Service, Inc. and (iii) the Administrative Agent has
received a Specified Acquisition Notice within 10 days of consummation of such
Specified Acquisition, then, for a period of 180 consecutive days following the
consummation of such Specified Acquisition, the additional Consolidated Debt in
connection with such Specified Acquisition shall be excluded from Consolidated
Debt for purposes of calculating the Leverage Ratio, but only if the Leverage
Ratio calculated without such exclusion at no time exceeds during such 180 day
period the otherwise applicable maximum ratio set forth above modified to
increase the numerator by 0.25.
     2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) an amendment fee in an
amount equal to 0.08% of the outstanding principal balance of each such
Consenting Bank’s Loan, (ii) reimbursement or payment of its costs and expenses
incurred in connection with this Amendment or the Credit Agreement (including
reasonable fees,

 



--------------------------------------------------------------------------------



 



charges and disbursements of King & Spalding LLP, counsel to the Administrative
Agent), and (iii) each of the following documents:
     (a) executed counterparts to this Amendment from the Borrower and the
Required Lenders;
     (b) an amendment to the Existing Agreement, duly executed by the JPMorgan
Chase Bank, N.A., the required lenders thereunder and the Borrower; and
     (c) an amendment to the Account Purchase Agreement dated as of April 21,
2009 among the Borrower and Wells Fargo Bank, N.A. , duly executed by the
Borrower and Wells Fargo Bank, N.A.
     3. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent:
     (a) Each of the Borrower and its Restricted Subsidiaries is a corporation
duly organized and validly existing under the laws of the state of its
incorporation without limitation on the duration of its existence, is in good
standing therein, and is duly qualified to transact business in all
jurisdictions where such qualification is necessary, except for such
jurisdictions where the failure to be so qualified or licensed will not be
reasonably likely to have a Material Adverse Effect;
     (b) The execution, delivery and performance by the Borrower of this
Agreement and the Notes are within the corporate powers of the Borrower, have
been duly authorized by all necessary corporate action and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation or by-laws of the Borrower or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or any of its Subsidiaries or result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries which would be
reasonably likely to have a Material Adverse Effect;
     (c) This Amendment has been duly executed and delivered for the benefit of
or on behalf of the Borrower and constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and
     (d) After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects, and no Default or Event of Default has occurred and is
continuing as of the date hereof.
     4. Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Borrower to the Lenders and the Administrative Agent. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement.
     5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 



--------------------------------------------------------------------------------



 



     6. No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.
     7. Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.
     8. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
     9. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
     10. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
[Signature Pages To Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, under seal in the case of the Borrower, by their respective
authorized officers as of the day and year first above written.

         
 
  BORROWER:
 
       
 
  MARTIN MARIETTA MATERIALS, INC.
 
       
 
  By:   /s/ Anne H. Lloyd
 
       
 
      Name: Anne H. Lloyd
Title:   EVP, CFO and Treasurer
 
       
 
  LENDERS:
 
       
 
  SUNTRUST BANK, individually and as Administrative Agent
 
       
 
  By:   /s/ Steven Deily
 
       
 
      Name: Steven Deily
Title:   Managing Director
 
       
 
  BRANCH BANKING & TRUST COMPANY, as Lender
 
       
 
  By:   /s/ Jack Frost
 
       
 
      Name: Jack Frost
Title:   Senior Vice President
 
       
 
  NORTHERN TRUST COMPANY, as Lender
 
       
 
  By:   /s/ John Canty
 
       
 
      Name: John Canty
Title:   Senior Vice President
 
       
 
  REGIONS BANK, as Lender
 
       
 
  By:   /s/ Anthony LeTrent
 
       
 
      Name: Anthony LeTrent
Title:   Senior Vice President

[SIGNATURE PAGE TO FIRST AMENDMENT]

 



--------------------------------------------------------------------------------



 



         
 
  BANK OF AMERICA, N.A., as Lender
 
       
 
  By:   /s/ Scott Hitchens
 
       
 
      Name: Scott Hitchens
Title:   Vice President
 
       
 
  COMERICA BANK, as Lender
 
       
 
  By:   /s/ Scott M. Kowalski
 
       
 
      Name: Scott M. Kowalski
Title:   Vice President

 